DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-15 and 21 are pending as amended on 9/8/2022.
Claim 9 stands withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 9/8/2022. In particular, claim 1 has been amended to utilize the transitional phrase “consisting of,” effectively excluding polyimides formed from any unrecited monomer.  Additionally, claim 1 has been amended to further include the limitations previously recited in claim 8 (MEK resistance property). Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 10 depends from 2, and further limits the molar fraction of one or more second compounds, based on the total of first and second compounds, to 1-30 mol%. However, claim 2 recites a molar fraction of the one or more first compounds ranging from 70-99 mol%, based on the total amount of first and second compounds. Given that it is based on the total of first and second compounds, the mol% range of first compounds recited in claim 2 necessarily limits the mol% range of second compounds to a range of 1-30 mol%, as the two percentages must equal 100%. Therefore, because the subject matter of claim 2 is already limited as recited in claim 10, claim 10 does not further limit the subject matter of the claim upon which it depends.
Similarly, claim 15 depends from claim 4, and further limits the molar fraction of one or more fourth compounds, based on the total of TFMB (third compound) and fourth compounds, to 2-60 mol%. However, because claim 4 limits the molar fraction of TFMB to 40-98 mol% based on the total of TFMB and fourth compounds, the mol% of fourth compounds in the subject matter of claim 4 must be limited to 2-60 mol% based on TFMB and fourth compounds, as the two percentages must equal 100%. Therefore, because the subject matter of claim 4 is already limited as recited in claim 15, claim 15 does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 1-7, 10-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al (US 2010/0140557) in view of Kondo et al (US 2019/0153158).
As to claims 1 and 21, Moriuchi discloses a polyimide film that is substantially colorless and transparent, and useful as a coating film for liquid crystals, touch panels, solar cells and the like (abstract), [0003]. 
As to the presently recited first and second compounds (dianhydride component):
Moriuchi discloses using BPADA as a dianhydride monomer to maintain higher transparency [0030], and specifically teaches utilizing a combination of BPDA and BPADA in a range of BPDA:BPADA of 9:1 to 5:5 in order to increase toughness while maintaining high transparency [0031]. See also the films exemplified by Moriuchi (Table 5) wherein the dianhydride component of the polyimide consists of BPDA and BPADA. Therefore, Moriuchi discloses a polyimide wherein the dianhydride component consists of monomers according to the presently recited first compound (BPDA) and second compound (BPADA).
As to the presently recited third and fourth compounds (diamine component):
Moriuchi discloses a preferred embodiment wherein the aromatic diamine is DDS in the meta- or para- form (i.e., 3,3’-DDS or 4,4’-DDS) [0027], which corresponds to the presently recited fourth compound. Moriuchi further teaches that it is preferable to use a second diamine monomer for the purpose of diluting color of the obtained polyimide [0029]. However, Moriuchi fails to name TFMB as an example of a second diamine monomer. 
Like Moriuchi, Kondo discloses a polyimide film which can be used as a glass substitute material [0001], in view of increasing demands for reduction in thickness and increase in flexibility of devices such as liquid crystal displays, solar cells and touch panels [0002]. Kondo teaches that the polyimide resin contains a structure derived from a sulfonyl group-containing diamine in order to obtain a polyimide having high transparency and mechanical strength, and solubility for film formation [0014-15]. Kondo teaches that the content of sulfonyl diamine is preferably 10-80 mol% of the diamine component, and that if the amount is too small, solubility decreases, while if the amount is too large, the resin is colored and transparency decreases [0016]. Kondo further teaches that by using a fluorine-containing diamine in addition to a sulfonyl group-containing diamine, the transparency and solubility of the polyimide resin tend to be improved. Kondo names two preferred fluorine-containing diamines, including TFMB [0017].
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Moriuchi discloses a polyimide resin from BPADA and BPDA as dianhydrides, and from DDS as diamine, wherein a second diamine is included for the purpose of diluting the coloration caused by utilizing DDS. Moriuchi fails to named TFMB as a second diamine, and therefore, Moriuchi differs from the claimed invention by the substitution of an example second diamine named by Moriuchi for a different second diamine (TFMB). Considering Kondo’s disclosure, TFMB was known in the art as a diamine suitable for combining with DDS to improve polyimide transparency and reduce the coloring associated with utilizing DDS. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from BPDA and BPADA as dianhydrides, and from DDS (meta or para) and a second diamine for reducing color as diamines, as disclosed by Moriuchi, by utilizing TFMB, as disclosed in Kondo, as Moriuchi’s second diamine.
As to the presently recited haze value recited in claim 1 and transmittance recited in claim 21:
Moriuchi discloses light transmittance measured at 420 nm [0043], however, Moriuchi is silent as to total light transmittance and haze as presently recited. However, Moriuchi teaches polyimide coating films that are essentially colorless and transparent, and which are used, e.g., as films in display devices and protective covering films for solar cells [0002-3, 0009]. The person having ordinary skill would have recognized that as the color of a film decreases and transparency increases, total light transmission through the film increases, and the percentage of light available to be scattered within a film (causing haze) decreases. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by modified Moriuchi, having any appropriately high transparency and colorlessness which meets the requirements of the intended application, including a transparency and colorlessness corresponding to a haze percentage and total light transmittance within the presently claimed ranges, in order to improve the suitability of the film for use, e.g., in a display device or solar cell covering. 
As to the presently recited tensile elongation when wetted with MEK: 
(It is initially noted that the presently claimed tensile elongation when wetted with MEK is not limited to any particular duration of MEK exposure prior to measuring tensile elongation.) The instant specification contains several examples of polyimides formed from BPDA, BPADA, DDS and TFMB, as summarized in Table 2. Only the instant comparative polyimides which do not have any BPDA (comparative example 2) or which have 6FDA in addition to BPDA and BPADA (comparative examples 4-7) have a tensile elongation when wetted with MEK which is below 3.5%. Given that modified Moriuchi suggests a polyimide formed from dianhydrides consisting of BPDA and BPADA, substantially similar in structure to the polyimides of instant working examples 1-9, 11 and 13-15, there is reasonable basis to conclude that modified Moriuchi suggests a polyimide film having properties, including tensile elongation and MEK resistance, which are substantially similar to the properties of the instant working example polyimides formed from dianhydrides consisting of BPDA and BPADA (which have properties within the presently recited ranges). There is reasonable basis to conclude, therefore, that modified Moriuchi suggests a polyimide formed from monomers consisting of BPDA, BPADA, DDS and TFMB which exhibits a tensile elongation within the presently claimed range, when wetted on one side with MEK for some duration of time.
As to claims 2, 3 and 10, modified Moriuchi suggests a polyimide film according to claim 1, as set forth above. Moriuchi teaches that the preferred range of BPDA:BPADA is 9:1 to 5:5 in order to increase toughness while maintaining high transparency [0031]. The preferred range disclosed by Moriuchi corresponds to a mole fraction of first compound (BPDA) to a total of first and second compounds (BPDA+BPADA) from 50 to 90 mol%, and a total of second compound (BPADA) to a total of first and second compounds (BPDA+BPADA) from 10-50 mol%. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized any mixing ratio of BPDA:BPADA within Moriuchi’s preferred range in order to achieve the desired balance between toughness and transparency, including a ratio corresponding to molar fractions of BPDA (first compound) and BPADA (second compound) within the presently claimed ranges of 70-99 mol% and 1-30 mol%, respectively.
As to claims 4, 5 and 11-15, modified Moriuchi suggests a polyimide film according to claims 1-3, as set forth above. While Moriuchi teaches that it is preferable to include a second diamine with a sulfonyl group-containing diamine in order to reduce color [0029], Moriuchi fails to specifically suitable mixing ratios for the two diamines. Kondo teaches that a content of sulfonyl-group containing diamine in the diamine component of a polyimide is preferably 10-80 mol%, and more preferably 20-50 mol%. Kondo teaches that as the amount of the sulfonyl-group containing diamine increases, the resin tends to be colored and the transparency tends to decrease [0016]. Kondo teaches that the amount of diamine containing benzidine skeleton (e.g., TFMB) is preferably 50-80 mol% [0018]. Considering Kondo’s disclosure, the person having ordinary skill in the art would have been motivated to utilize any appropriate amount of TFMB within a range of 50-80 mol% in order to achieve the desired reduction in color associated with use of DDS. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide form BPDA, BPADA, TFMB and DDS, as suggested by modified Moriuchi, utilizing 20-50 mol% DDS and 50-80 mol% TFMB, as disclosed by Kondo, thereby arriving at the presently claimed subject matter. 
As to claim 6, modified Moriuchi suggests a polyimide film according to claims 1-5 and 11-15, as set forth above. Moriuchi is silent as to the tensile strength of the film. However, every exemplified polyimide in instant table 2 (including both inventive and comparative) has a tensile strength within the presently claimed range of 100-500 MPa. Given that modified Moriuchi suggests a polyimide film formed from the same monomers as utilized to form the polyimide films of instant table 2, there is reasonable basis to conclude that modified Moriuchi suggests a polyimide film which has properties which are substantially like the properties of the instant polyimides, including a tensile strength within a range of 100-500 MPa. 
As to claim 7, modified Moriuchi suggests a polyimide film according to claims 1-5 and 11-15, as set forth above. Moriuchi further teaches that the glass transition temperature is preferably 250 C or more [0044]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polyimide film of modified Moriuchi having any appropriate glass transition temperature within Moriuchi’s disclosed range of 250 C or more, including a glass transition temperature within the presently recited range. 
Claims 1-7, 10-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simone et al (US 2009/0226642).
As to claims 1 and 21, Simone discloses a polyimide film comprising at least 50 mol% of repeat units derived from BPDA and TFMB [0004], and produced using a conversion (imidization) process that is primarily chemical rather than thermal [0012].
 Simone discloses that an additional dianhydride (i.e., in addition to BPDA) can make up no more than 50 mole percent of the total dianhydride component, and names BPADA as an example of a suitable additional dianhydride [0010]. Simone discloses that an additional diamine component (i.e., in addition to TFMB) can make up no more than 50 mole percent of the diamine component, and names 3,3’-DDS as an example of a suitable additional diamine [0011]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029].
In light of Simone’s disclosure, the person having ordinary skill in the art would have been motivated to select any additional dianhydride(s) and any additional diamine(s) from the lists disclosed by Simone in [0010] and [0011], respectively, in order to provide the desired physical attributes to the final film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film comprising BPDA and up to 50 mol% BPADA as the dianhydride component and comprising TFMB and up to 50 mol% 3,3’-DDS as the diamine component, in order to provide a polyimide film having the desired physical attributes depending on the intended application. 
As to the recited haze value in claim 1 and total light transmittance recited in claim 21: 
Simone is silent as to haze. 
However, Simone teaches that the polyimide films can be suitable as a replacement for glass in an electronic display device, provided that the polyimides have suitable light transmittance properties. Simone teaches that useful average light transmittance percentages are between 65.0 and 99.0 [0034]. The person having ordinary skill in the art would have recognized that as the light transmittance of a film increases, the suitability as a glass replacement in a display device increases (i.e., the ability to see through the film increases). The person having ordinary skill in the art would have further recognized that as the percentage of light that passes through a film (i.e., light transmission) increases, the percentage of light available to be diffused/scattered within a film decreases, and therefore haze decreases. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by Simone, having any appropriate light transmittance within the range disclosed by Simone in [0034], including a light transmittance which falls within the range recited in claim 21, and which corresponds to a haze percentage within the presently claimed range, in order to improve suitability of the film as a glass replacement in a display device.
As to the presently recited tensile elongation when wetted with MEK: 
(It is initially noted that the presently claimed tensile elongation when wetted with MEK is not limited to any particular duration of MEK exposure prior to measuring tensile elongation.) The instant specification contains several examples of polyimides formed from BPDA, BPADA, DDS and TFMB, as summarized in Table 2. Only the instant comparative polyimides which do not have any BPDA (comparative example 2) or which have 6FDA in addition to BPDA and BPADA (comparative examples 4-7) have a tensile elongation when wetted with MEK which is below 3.5%. Given that Simone suggests a polyimide formed from dianhydrides consisting of BPDA and BPADA, substantially similar in structure to the polyimides of instant working examples 1-9, 11 and 13-15, there is reasonable basis to conclude that Simone suggests a polyimide film having properties, including tensile elongation and MEK resistance, which are substantially similar to the properties of the instant working example polyimides formed from dianhydrides consisting of BPDA and BPADA (which have properties within the presently recited ranges). There is reasonable basis to conclude, therefore, that Simone suggests a polyimide formed from monomers consisting of BPDA, BPADA, 3,3’-DDS and TFMB which exhibits a tensile elongation within the presently claimed range, when wetted on one side with MEK for some duration of time.
As to claims 2, 3 and 10, Simone suggests a polyimide film according to claim 1, as set forth above. As previously established, Simone discloses that an additional dianhydride (i.e., in addition to BPDA) can make up no more than 50 mole percent of the total dianhydride component, and names BPADA as an example of a suitable additional dianhydride [0010]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from BPDA and up to 50 mol% BPADA as dianhydrides, as suggested by Simone, by selecting any appropriate content of BPADA within Simone’s disclosed range of 0-50 mol%, including 1-30 mol% BPADA (and thusly having 70-99 mol% BPDA), in order to achieve the desired physical attributes provided to the polyimide film by inclusion of BPADA. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 4, 5 and 11-15, Simone suggests a polyimide film according to claims 1-3, as set forth above. As previously established, Simone discloses that an additional diamine component (i.e., in addition to TFMB) can make up no more than 50 mole percent of the diamine component, and names 3,3’-DDS as an example of a suitable additional diamine [0011]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from TFMB and up to 50 mol% 3,3’-DDS as diamines, as suggested by Simone, by selecting any appropriate content of 3,3’-DDS within Simone’s disclosed range of 0-50 mol%, including 2-50 mol% 3,3’-DDS (and thusly having 50-98 mol% TFMB), in order to achieve the desired physical attributes provided to the polyimide film by inclusion of 3,3’-DDS. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 6, Simone suggests a polyimide film according to claim 1, as set forth above. Simone does not disclose a general range of suitable tensile strengths. However, Simone exemplifies four polyimide films (Table 1) according to Simone’s disclosed invention. Simone’s four inventive example films have tensile strengths ranging from 28.2 to 36.2 kpsi, which is equivalent to 194 to 250 MPa. The person having ordinary skill in the art would have had a reasonable basis to conclude that the tensile strengths of the films exemplified by Simone represent suitable tensile strengths for the types of applications intended by Simone, and would have therefore considered Simone’s examples as guidance regarding desirable tensile strength for polyimide films intended as glass replacements in electronic display devices. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by Simone, having any tensile strength within Simone’s exemplified range of 194-250 MPa, in order to ensure suitability for the applications intended by Simone (e.g., glass replacement for electronic display device). 
As to claim 7, Simone suggests a polyimide film according to claim 1, as set forth above. Simone discloses that useful glass transition temperatures are between 250-500 C [0032]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by Simone, having any appropriate glass transition temperature within Simone’s disclosed range of 250-500 C, including within the presently claimed range of 260-350 C. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Claims 1-7, 10-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simone et al (US 2009/0226642) in view of Moriuchi et al (US 2010/0140557).
As to claims 1 and 21, Simone discloses a polyimide film comprising at least 50 mol% of repeat units derived from BPDA and TFMB [0004], and produced using a conversion (imidization) process that is primarily chemical rather than thermal [0012].
 Simone discloses that an additional dianhydride (i.e., in addition to BPDA) can make up no more than 50 mole percent of the total dianhydride component, and names BPADA as an example of a suitable additional dianhydride [0010]. Simone discloses that an additional diamine component (i.e., in addition to TFMB) can make up no more than 50 mole percent of the diamine component, and names 3,3’-DDS as an example of a suitable additional diamine [0011]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029].
As to the particular claimed combination of dianhydrides (i.e., BPDA and BPADA):
Like Simone, Moriuchi discloses a polyimide film that is substantially colorless and transparent, and useful as a coating film for liquid crystals, touch panels, solar cells and the like (abstract), [0003]. Moriuchi discloses using BPADA as a dianhydride monomer to maintain higher transparency [0030], and specifically teaches utilizing a combination of BPDA and BPADA in a range of BPDA:BPADA of 9:1 to 5:5 in order to increase toughness while maintaining high transparency [0031].
In light of Simone’s disclosure, the person having ordinary skill in the art would have been motivated to select any additional dianhydride and any additional diamine from the lists disclosed by Simone in [0010] and [0011], respectively, in order to provide the desired physical attributes to the final film. In particular, given Moriuchi’s disclosure, the person having ordinary skill in the art would have been motivated to select BPADA from Simone’s lists of additional dianhydrides in order to increase the transparency of the polyimide film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from BPDA, an additional dianhydride, TFMB, and an additional diamine, as disclosed by Simone, by selecting BPADA as the additional dianhydride component in order to increase transparency (as taught by Moriuchi), and by selecting any additional diamine named by Simone, including 3,3’-DDS, as the additional diamine component, in order to provide a polyimide film having the desired physical attributes according to the requirements of the intended application. 
As to the recited haze value in claim 1 and total light transmittance recited in claim 21: 
Simone is silent as to haze. 
However, Simone teaches that the polyimide films can be suitable as a replacement for glass in an electronic display device, provided that the polyimides have suitable light transmittance properties. Simone teaches that useful average light transmittance percentages are between 65.0 and 99.0 [0034]. The person having ordinary skill in the art would have recognized that as the light transmittance of a film increases, the suitability as a glass replacement in a display device increases (i.e., the ability to see through the film increases). The person having ordinary skill in the art would have further recognized that as the percentage of light that passes through a film (i.e., light transmission) increases, the percentage of light available to be diffused/scattered within a film decreases, and therefore haze decreases. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by modified Simone, having any appropriate light transmittance within the range disclosed by Simone in [0034], including a light transmittance which falls within the range recited in claim 21, and which corresponds to a haze percentage within the presently claimed range, in order to improve suitability of the film as a glass replacement in a display device.
As to the presently recited tensile elongation when wetted with MEK: 
(It is initially noted that the presently claimed tensile elongation when wetted with MEK is not limited to any particular duration of MEK exposure prior to measuring tensile elongation.) The instant specification contains several examples of polyimides formed from BPDA, BPADA, DDS and TFMB, as summarized in Table 2. Only the instant comparative polyimides which do not have any BPDA (comparative example 2) or which have 6FDA in addition to BPDA and BPADA (comparative examples 4-7) have a tensile elongation when wetted with MEK which is below 3.5%. Given that modified Simone suggests a polyimide formed from dianhydrides consisting of BPDA and BPADA, substantially similar in structure to the polyimides of instant working examples 1-9, 11 and 13-15, there is reasonable basis to conclude that modified Simone suggests a polyimide film having properties, including tensile elongation and MEK resistance, which are substantially similar to the properties of the instant working example polyimides formed from dianhydrides consisting of BPDA and BPADA (which have properties within the presently recited ranges). There is reasonable basis to conclude, therefore, that modified Simone suggests a polyimide formed from monomers consisting of BPDA, BPADA, 3,3’-DDS and TFMB which exhibits a tensile elongation within the presently claimed range, when wetted on one side with MEK for some duration of time.
As to claims 2, 3 and 10, modified Simone suggests a polyimide film according to claim 1, as set forth above. Simone discloses that the additional dianhydride (i.e., in addition to BPDA) can make up no more than 50 mole percent of the total dianhydride component, and names BPADA as an example of a suitable additional dianhydride [0010]. As discussed above, Moriuchi discloses using BPADA as a dianhydride monomer to maintain higher transparency [0030], and specifically teaches utilizing a combination of BPDA and BPADA in a range of BPDA:BPADA of 9:1 to 5:5 in order to increase toughness while maintaining high transparency [0031]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from BPDA and up to 50 mol% BPADA as dianhydrides, as suggested by modified Simone, by selecting any appropriate content of BPADA within Simone’s disclosed range of 0-50 mol%, including 1-30 mol% BPADA (and thusly having 70-99 mol% BPDA), in order to achieve the desired physical attributes (transparency/toughness) provided to the polyimide film by combining BPDA with BPADA. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 4, 5 and 11-15, modified Simone suggests a polyimide film according to claims 1-3, as set forth above. As previously established, Simone discloses that an additional diamine component (i.e., in addition to TFMB) can make up no more than 50 mole percent of the diamine component, and names 3,3’-DDS as an example of a suitable additional diamine [0011]. Simone teaches that the additional monomers can be specifically chosen to provide important physical attributes to the film, including modulus, mechanical elongation, CTE, CHE and a particular glass transition temperature [0029]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from TFMB and up to 50 mol% 3,3’-DDS as diamines, as suggested by modified Simone, by selecting any appropriate content of 3,3’-DDS within Simone’s disclosed range of 0-50 mol%, including 2-50 mol% 3,3’-DDS (and thusly having 50-98 mol% TFMB), in order to achieve the desired physical attributes provided to the polyimide film by inclusion of 3,3’-DDS. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 6, modified Simone suggests a polyimide film according to claim 1, as set forth above. Simone does not disclose a general range of suitable tensile strengths. However, Simone exemplifies four polyimide films (Table 1) according to Simone’s disclosed invention. Simone’s four inventive example films have tensile strengths ranging from 28.2 to 36.2 kpsi, which is equivalent to 194 to 250 MPa. The person having ordinary skill in the art would have had a reasonable basis to conclude that the tensile strengths of the films exemplified by Simone represent suitable tensile strengths for the types of applications intended by Simone, and would have therefore considered Simone’s examples as guidance regarding desirable tensile strength for polyimide films intended as glass replacements in electronic display devices. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by modified Simone, having any tensile strength within Simone’s exemplified range of 194-250 MPa, in order to ensure suitability for the applications intended by Simone (e.g., glass replacement for electronic display device). 
As to claim 7, modified Simone suggests a polyimide film according to claim 1, as set forth above. Simone discloses that useful glass transition temperatures are between 250-500 C [0032]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as suggested by modified Simone, having any appropriate glass transition temperature within Simone’s disclosed range of 250-500 C, including within the presently claimed range of 260-350 C. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered.
The objections and rejection under 35 USC 112(b) have been overcome by Applicant’s amendments.
The rejection under 35 USC 102 over KR ‘463 has been overcome by Applicant’s amendment, which effectively excludes polyimides formed from monomers which include 6FDA (a monomer required by KR ‘463). 
As to the rejection under 35 USC 103 over Simone and over Simone in view of Moriuchi:
Applicant argues (p 13) that Simone’s disclosed list of diamines to be utilized in addition to TFMB include diamines other than 3,3’-DDS, and Simone’s list of dianhydrides to be utilized in addition to BPDA include dianhydrides other than BPADA, and that Simone does not exemplify any polyimide utilizing 3,3’-DDS as the additional diamine and BPADA as the additional dianhydride. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123), and, case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). Therefore, in the absence of unexpected results, Applicant’s argument that Simone discloses other solutions in addition to the claimed subject matter fails to overcome the prima facie case of obviousness.
With regard to unexpected results, Applicant argues (p 14) that comparative examples 1-3 demonstrate that the omission of one or more required compounds results in increased haze or reduced MEK resistance, while comparative examples 4-7 demonstrate that the inclusion of additional dianhydride (6FDA) results in reduced MEK resistance. 
 Instant comparative example 1 most closely represents Simone, as it is formed from BPDA as the sole dianhydride and TFMB as the sole diamine. Comparative example 1 shows that a polyimide from BPDA/TFMB has desirably high MEK resistance, but undesirable optical properties (high haze and low total light transmittance). Comparative example 2 shows that a polyimide from BPADA/TFMB has significantly deteriorated MEK resistance, and significantly improved optical properties (reduced haze and increased total light transmittance), relative to the polyimide form BPDA/TFMB. Similarly, comparative example 1 and comparative example 3 show that for a BPDA/TFMB polyimide, replacement of some TFMB with 3,3’-DDS results in slight deterioration in optical properties and substantial deterioration in MEK resistance. 
Instant comparative examples 1 and 2 are informative in that they show how the properties of a BPDA/TFMB polyimide differ from a BPADA/TFMB polyimide, and therefore, establish the expected effect on polyimide properties resulting from combining BPDA with BPADA. In particular, given the substantially improved optical properties and substantially deteriorated MEK resistance of a polyimide formed from utilizing BPADA instead of BPDA, one having ordinary skill in the art would have expected a polyimide formed from TFMB with a combination of BPDA and BPADA to have improved optical properties and deteriorated MEK resistance, relative to a polyimide formed from TFMB with BPDA alone. Similarly, comparative example 1 and 3 are informative as they establish the expected effect on polyimide properties resulting from combining TFMB with 3,3’-DDS. One having ordinary skill in the art would have expected a polyimide formed from BPDA with a combination of TFMB and 3,3’-DDS to have slightly deteriorated optical properties and substantially deteriorated MEK resistance, relative to a polyimide formed from BPDA with TFMB alone.
As established in the rejection of record, Simone suggests a polyimide encompassed by the present claims which is formed from BPDA and up to 50 mol% BPADA, and from TFMB with up to 50 mol% 3,3’-DDS. Applicant has provided several examples of polyimides formed from BPDA, BPADA, TFMB and 3,3’-DDS which are encompassed by the presently claimed subject matter. See the polyimides of instant working examples 5-9, 11 and 13-15. Applicant argues (p 13) that the examples show that the specific combination of claimed monomers can provide polyimide film with excellent transparency, reduced haze and MEK resistance. However, Applicant has not provided any specific explanation as to how the properties of the polyimides formed from a combination of BPDA, BPADA, TFMB and 3,3’-DDS differ from the properties which one would have expected as a result of substituting a portion of BPDA with BPADA and a portion of TFMB with 3,3’-DDS. 
Instant working example 9 (BPDA/BPADA/TFMB/3,3’-DDS in a 85/15/70/30 ratio) can be meaningfully compared with comparative example 3 (BPDA/TFMB/3,3’-DDS in a 100/70/30 ratio) to determine how the properties of a polyimide according to the present claims change due to the substitution of some BPDA with BPADA. Compared to instant comparative example 3, working example 9 (which contains BPADA) has higher tensile elongation, lower glass transition temperature, substantially improved optical properties (haze, light transmittance, yellowness), and slightly deteriorated MEK resistance. These results are consistent with the differences between instant comparative examples 1 and 2, wherein the polyimide with BPADA (C Ex 2) has higher tensile elongation, lower glass transition temperature, substantially improved optical properties, and deteriorated MEK resistance. A comparison of instant working examples 14 and 15 show that, for a polyimide formed from BPDA and BPADA as dianhydrides, increasing the amount of 3,3’-DDS relative to TFMB results in deteriorated tensile strength and slightly deteriorated MEK resistance. These results are consistent with the differences in properties between the polyimides of instant comparative example 1 (BPDA/TFMB) relative to instant comparative example 3 (BPDA/TFMB/3,3’-DDS).
The person having ordinary skill in the art would have expected that following Simone’s guidance to combine BPDA with up to 50 mol% of a comonomer dianhydride would affect the properties of the resulting polyimide, and, would have expected the difference in properties to depend on both the type of comonomer and the amount of comonomer dianhydride utilized, relative to BPDA. Similarly, the person having ordinary skill in the art would have expected that following Simone’s guidance to combine TFMB with up to 50 mol% of a comonomer diamine would affect the properties of the resulting polyimide, and, would have expected the difference in properties to depend on both the type of comonomer and the amount of comonomer diamine utilized, relative to TFMB. Applicant’s results show that the selection of BPADA and 3,3’-DDS as Simone’s comonomer dianhydride and diamine, respectively, results in differences in polyimide properties which are substantially consistent with expected structure/property relationships, and therefore, Applicant’s results fail to establish that unexpected results are associated with the presently claimed subject matter.
The rejections over Simone have been maintained for the reasons set forth above. In view of Applicant’s amendment, which narrows the independent claim by excluding any unrecited monomers and which limits the independent claim to the MEK resistance property previously recited in claim 8, a new additional rejection has been set forth relying on Moriuchi as the primary reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766